Case: 16-41587      Document: 00514176031         Page: 1    Date Filed: 09/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 16-41587                                     FILED
                                  Summary Calendar                           September 29, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL RAY HARRISON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:05-CR-70-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Michael Ray Harrison appeals the 120-month within-guidelines
sentence imposed upon resentencing for possession of a firearm by a felon. The
district court previously granted Harrison’s 28 U.S.C. § 2255 motion and
vacated Harrison’s original 327-month sentence under the Armed Career
Criminal Act in light of Johnson v. United States, 135 S. Ct. 2551, 2563 (2015).
Harrison now argues that his 120-month sentence is unreasonable. In support


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41587     Document: 00514176031     Page: 2   Date Filed: 09/29/2017


                                  No. 16-41587

of his argument, he asserts that the district court imposed the maximum
sentence because the court did not understand the effect of Johnson; that the
district court “did not understand [its] authority to order the sentence to be
served concurrently with [his] state sentence;” and that the district court failed
to consider the 18 U.S.C. § 3553(a) factors and ignored his mitigation
arguments.
      Harrison’s arguments are unsupported by the record and do not show
that his within-guidelines sentence fails to account for a factor that should
receive significant weight, gives significant weight to an irrelevant or improper
factor, or represents a clear error of judgment by the district court in balancing
the sentencing factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).
The district court noted that it had considered the sentencing factors set forth
in § 3553(a) and that the sentence was appropriate in light “of the nature and
circumstances of the offense” and Harrison’s “extensive criminal history” and
would “serve as just punishment, promote respect for the law, and deter future
violations of the law.”    Given the deference accorded the district court’s
sentencing determinations, we will not reweigh the § 3553(a) sentencing
factors. See United States v. Rodriguez-Bernal, 783 F.3d 1002, 1008 (5th Cir.
2015).
      AFFIRMED.




                                        2